The statements made by the defense counsel at the time of the defendant’s plea of guilty máke it clear that the defendant knowingly waived his right to appeal in order to induce the People to agree to the plea bargain. The defendant’s waiver is fully enforceable (see, People v Seaberg, 74 NY2d 1). The enforceability of the waiver is unaffected by the fact that the *621court, at the time of sentencing, mistakenly informed the defendant that he had the right to appeal. Mangano, J. P., Bracken, Rubin, Kooper and Rosenblatt, JJ., concur.